DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application PCT/CN2020/073755, filed on February 1, 2019. All claims of the instant application filed on April 16, 2021 will receive the effective filing date of February 1, 2019. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the relevant art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It is apparent that Lactobacillus plantarum subsp. plantarum PS 128 is required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the Lactobacillus plantarum subsp. plantarum PS 128.
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. It is noted that Applicants have deposited biological material, under DSMZ Accession No. DSM 2863, but there is no indication in the specification as to public availability. Therefore, a deposit at a recognized depository may be made to obviate this rejection. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
Instant claim 1, suggest that Lactobacillus plantarum subsp. plantarum PS 128, was deposited under DSMZ Accession No. DSM 28632, yet no enabling support is provided in the specification as far as a viability statement, date of deposit or a corroborative attestation. 
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating abnormal emotions or behaviors in canines, as defined by the Dogs’ Emotional Disorders scale (EDED) or the canine checklist, with Lactobacillus plantarum subsp. plantarum PS128. Does not reasonably provide enablement for the indefinite prevention of all abnormal emotion or behavior in all non-human animals. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to indefinitely prevent all abnormal emotions or behaviors in any or all non-human animals commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
The breadth of the claims:
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation is a method for preventing any and all abnormal emotions or behaviors in all non-human animals indefinitely. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. The breadth of claim 1 encompasses all abnormalities in emotions or behaviors, yet emotions and behaviors are continually shifting and abnormal is contextual. 
The amount of direction provided by the inventor and the level of predictability in the art:
The specification only teaches treating dog’s abnormal emotions and behaviors with Lactobacillus plantarum subsp. plantarum PS128 by administering 0.02 g/kg body weight/day for a period of two weeks (See instant specification [p. 15, paragraph 1, line 3-6]). The art at the time of filing provided enabling guidance, for sufficiently improving central nervous system function, including psychiatric disease associated functions (anxiety, depression, mood, stress response) and memory abilities, by administering probiotics for durations of 2 weeks to animals. [Wang et al., 2016, p. 602, column 2, paragraph 3, line 8-12]. This aligns with the scope of enablement set forth above. However, Wang et al. also note that some studies found no significant effect of probiotic interventions [p. p.601, column 1, paragraph 2, line 1]. Therefore, it is unreasonable for one of ordinary skill to expect practice the method, as claimed, and expect indefinite remediation, including treatment or prevention, of any and all abnormal emotions or behaviors in any non-human. The specification as filed does not provide guidance that overcomes this unpredictability within the art.
The existence of working examples: 
What is enabled by the working examples is narrow in comparison to the breadth of the claims: The specification discloses working examples for 1) the preparation of Lactobacillus plantarum subsp. plantarum PS128, and 2) the administration of PS128 to 20 dogs at 0.02 g/kg body weight/day for a period of 2 weeks, which resulted in a significant decrease in both the canine behavior checklist and the Evaluation of Dog’s Emotional Disorders (EDED) scale. Accordingly, the specification enables the use of Lactobacillus plantarum for treating abnormal canine behaviors and emotion, based on the disclosed checklist and EDED scale. However, the specification does not enable one of ordinary skill in the art to indefinitely prevent the abnormal emotions or behaviors of non-human animals, nor does it enable one of ordinary skill to ascertain the Lactobacillus plantarum subsp. plantarum PS128 strain for the reasons set forth above. 
The quantity of experimentation needed to make or use the invention:
The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004). The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is in vivo prevention and treatment, a person having ordinary skill in the art would have to perform multiple further in vivo experiments, in a variety of animals, as claimed, that are predictive of treatment in a representative number of abnormal emotions or behaviors, in order to demonstrate the invention could be used with a reasonable expectation of success. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine' within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of successfully treating or preventing any abnormal emotion or behavior in any non-human animal. 
 Therefore, claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “Lactobacillus plantarum subsp. plantarum PS128, which is deposited under DSMZ Accession No. DSM 28632” in lines 5-7. Without a statement, affidavit or declaration in the specification, it is unclear whether or not the biological deposit is viable or obtainable. 
Claims 2-10, depend on claim 1 and are rejected for the reason set forth above. 
Claims 1, 2 and 8, recite the term “abnormal” is a subjective term that is not defined by the claims or specification. The specification discloses that abnormal emotions and behaviors were evaluated by a canine behavior checklist and the Evaluation of Dog’s Emotional Disorders scale [p. 8, paragraph 1, line 1-5]. Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). It is unclear whether infringement would depend on an individual’s typical range of emotions, according to the EDED scale, or if the range is species specific. Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of the claimed definition (See MPEP 2173.05 (b)). 
Claim 8, recites the limitation "a score or a value for evaluating the abnormal emotion or behavior" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite score or value. 
Claim 8, 9 and 10, recites “improving a score or value” [claim 8 line1]; “value in the non-human animal is decreased” [claim 9, lines 2-3] and “a score of the canine behavior checklist in the non-human animal is decreased” [claim 10, line 2-3]. Both recitations are considered an intended result/effect without conferring some structural, material, or manipulative difference on the scope of the claim.  It is unclear whether or not assessing/ evaluating a score or value is required for infringement or if infringement relies on the result because methodology is implicit but there are no active method steps.  Absent method steps, it is unclear how these claims further limit the scope of the parent claim.  MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim' and thus be indefinite.” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim” (emphasis added). Since the claims fail to meet all (3) criteria set forth in MPEP 2173.05(g), then claims 8 and 10 are rejected.
Claim 9, depends on claim 8 and is rejected for the reason set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2022/0143113 A1, PCT Filing Date 1-18-2018) in view of Liu et al. (2015) “Genome architecture of Lactobacillus plantarum PS128, a probiotic strain with potential immunomodulatory activity”.
Regarding claim 1, Mao et al. teach methods and uses of compositions comprising novel Lactobacillus plantarum strains for preventing and/or treating (abnormal emotion or behavior) mental illness, symptoms affecting mental health [p.4, column 2, paragraph 00048, lines 5]. Further comprised of suitable excipients [p. 10, line 3]. Wherein, the composition is can be administered to (non-humans) livestock or companion animals [p.6, column 2 paragraph 0087, line 3-6].  
	Mao et al. fail to teach Lactobacillus plantarum subsp. plantarum PS128, which is deposited under DSMZ Accession No. DSM 28632.
	However, Liu et al. remedy this deficit by teaching Lactobacillus plantarum strain PS128 accession number DSM 28632 [p. 2, column 2, paragraph 2, line 15]. 
It would have been obvious to a person of ordinary skill prior to the filing date to substitute the Lactobacillus plantarum strain taught by Mao et al. with the Lactobacillus plantarum strain PS128 taught by Liu et al, because the strain PS128 contains more lipoteichoic acid (LTA) exporter genes (See Liu et al. [p.1, Abstract/Results, line 7]).  One of ordinary skill in the art would have been motivated to use Liu’s strain in lieu of Mao et al’ strain because PS128 has an abundance of LTA transporter genes, which might contribute to immunomodulatory benefits (see Liu et al [p.5, column 2, lines 10-12]). According to Mao et al., probiotics can influence the host immune system [p. 4, column 1, paragraph 0042, line 11] and influence stress-related changes in physiology, behavior and brain function [p. 1, column 2, paragraph 0006, lines 9-10]). Since mental health and gastrointestinal disorders are comorbid, one of ordinary skill would be motivated to opt for a strain that could bolster immunity (see Mao et al. [p. 1, column 2, paragraph 0006, line 5-6]). This obviousness is based on the simple substitution of one known element for another KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (B).
Regarding claim 2, Mao et al. teach preventing and/or treating mental illness, which encompasses a wide range of disorders related to anxiety, (abnormal feeding) eating behavior, (socialization disorder) sociability [p. 6, column 2, paragraph 0089], fear, social anxiety disorder, obsessive-compulsive disorder [p. 6, column 2, paragraph 0090]. 
Regarding claim 3 and 4, Mao et al teach livestock (including cattle, horses, pigs, and sheep) or companion animals (including pets), such as a dog or a cat [p.6, column 2 paragraph 0087].
Regarding claim 5, 6 and 7 Mao et al., in view of Liu et al, teach at least 106 CFU of bacteria/dose [p. 6, column 1, paragraph 0085, line 3]. Thus, encompassing the range limitation of the instant claim of at least 107 CFU. Mao et al. further teaches, daily oral administration by gavage [p.9, column 2, paragraph 0136, line 2] or by incorporation in animal feed, for example livestock feed and/or pet food [p.6, column 1, paragraph 0082, line 12-13], with the treatment duration totaling (at least one week) 33 days [p.9, column 2, paragraph 0136, line 5-6].
Mao et al., in view of Liu et al, do not explicitly teach a dosage of at least 0.01 5g/kg body weight/day. 
Yet, it would have been It would have been obvious to a person of ordinary skill prior to the filing date to optimize the dosage regime. Considering the dosage regimen encompassed by Mao et al., it is not inventive to discover an optimum or workable range by routine experimentation. It would have been routine optimization to determine dosage based on a subject’s weight. Therefore, one of ordinary skill would have arrived at the claimed regimen with reasonable expectation of success. This obviousness is based on the obvious to try rationale KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (E).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Landsberg et al (2013) “Behavior Problems of the Dog and Cat” in view of Liu et al. (2015) “Genome architecture of Lactobacillus plantarum PS128, a probiotic strain with potential immunomodulatory activity”.
Regarding claims 8, 9 and 10 Landsberg et al, teach an Age-related cognitive and affective disorders scale [p. 230-231, Table 13], a senior pet screening checklist [p.4-5 of the attached PDF for Landsberg et al.] and an EDED scale [p.6-7 of attached PDF] with equivalent parameters to both the canine checklist and the EDED scale. As stated above, claims 8, 9 and 10 recite intended results. Therefore, the claims are interpreted as relying on the EDED scale and the canine behavior checklist as provided in the instant specification [p.9-15, Table 1 & 2]. 
Landsberg et al. fails to teach Lactobacillus plantarum subsp. plantarum PS 128, which is deposited under DSMZ Accession No. DSM 28632.
	However, Liu et al. remedy this deficit by teaching Lactobacillus plantarum strain PS128 accession number DSM 28632 [p. 2, column 2, paragraph 2, line 15].
It would have been obvious to a person of ordinary skill prior to the filing date to evaluate abnormal emotions and behaviors using the scale provided Landsberg et al., because using validated evaluation tools allows results to be more standardized and objective, compared to subjective observations. Landsberg et al. provides further for using Lactobacillus plantarum subsp. plantarum PS128, specifically, because “any disease that affects the central nervous system can affect behavior” [p.213, column 2, paragraph3, lines 5-9]. Therefore, one of ordinary skill in the art would be motivated to leverage the immunity benefits of PS128 to mitigate behaviors caused by diseases. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewitus, G. M., & Schwartz, M. (2009). Behavioral immunization: immunity to self-antigens contributes to psychological stress resilience. Molecular psychiatry, 14(5), 532-536.

Conclusion
	No claim allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY C. BREEN/Examiner, Art Unit 4161                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611